UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1601



CHARLES L. FREEZE,

                                              Plaintiff - Appellant,

          versus


VETERANS ADMINISTRATION FOR NORTH CAROLINA;
DEPARTMENT OF SOCIAL SERVICES OF ROWAN COUNTY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-00-963-1)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles L. Freeze, Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina; Harry Lee
Davis, Jr., Ann Cox Rowe, DAVIS & HAMRICK, L.L.P., Winston-Salem,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles L. Freeze appeals the district court’s order dismiss-

ing his civil complaint for lack of jurisdiction. We have reviewed

the record, the district court’s order accepting the magistrate

judge’s recommendation, and Freeze’s informal appellate brief.

Because Freeze failed to challenge on appeal the bases for the

district court’s dismissal for lack of jurisdiction, he has not

preserved any issue for our review.   4th Cir. R. 34(b).   According-

ly, we grant Freeze leave to proceed in forma pauperis and affirm

on the reasoning of the district court.   Freeze v. Veterans Admin.

for N.C., No. CA-00-963-1 (M.D.N.C. filed Mar. 30, 2001; entered

Apr. 2, 2001).   We deny Freeze’s motion for appointment of counsel

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                             AFFIRMED




                                 2